                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
v.                                                )           1:11-cr-98-CLC-CHS
                                                  )
                                                  )
KELLIE ANN FORGEY                                 )


                                MEMORANDUM AND ORDER

       KELLIE ANN FORGEY (“Defendant”) appeared for a hearing on October 31, 2018, in
accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant
or Summons for an Offender Under Supervision (“Petition”).

        Defendant was placed under oath and informed of her constitutional rights. It was
determined that Defendant wished to be represented by an attorney and she qualified for appointed
counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
It was also determined that Defendant had been provided with and reviewed with counsel a copy
of the Petition.

         The Government moved that Defendant be detained without bail pending her revocation
hearing before U.S. District Judge Collier. Defendant waived her right to a preliminary hearing
but requested a detention hearing, which was held. U.S. Probation Officer Kimberly Williams
testified regarding the factual allegations set forth in the Petition and related matters. Defendant
and the government both made proffers regarding the Petition and related matters. Both parties
presented their respective arguments, which were fully considered by the Court.

        Based upon the Petition and Defendant’s waiver of a preliminary hearing, the Court finds
there is probable cause to believe Defendant has committed violations of her conditions of
supervised release as alleged in the Petition.

        As addressed in greater detail during the detention hearing, and pursuant to Fed. R. Crim.
P. 32.1(a)(6), the Court further finds Defendant has not carried her burden to establish by clear and
convincing evidence that she will not pose a danger to any other person or to the community if
released.

       Accordingly, it is ORDERED that:

       (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.
(2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
her revocation hearing before Judge Collier is GRANTED.

(3) The U.S. Marshal shall transport Defendant to a revocation hearing set before District
Judge Collier at 2:00 p.m. on Wednesday, November 28, 2018.

SO ORDERED.

ENTER.
                                     s/fâátÇ ^A _xx
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE
